Title: From George Washington to Alexander Hamilton, 12 November 1796
From: Washington, George
To: Hamilton, Alexander


                        
                            My dear Sir, 
                            Philadelphia 12th Novr 1796
                        
                        In due time, and in good order, I received your letters dated the 4th, 5th
                            & 10th instt; and shall be mindful of their contents.
                        What construction do you put upon the information received through the
                            assistant of D—r B—? and what notice, if any, should it meet with now, or hereafter, if
                            application should be made for leave, or the event take place without?
                        Having sometime since, called upon the different Secretaries for such matters
                            (within their respective departments) as required to be communicated to Congress at the
                            opening of the Session, the enclosed papers are from two of them; one has given a shape to the
                            ideas. From the Treasury department I have received nothing yet; and presume nothing will
                            come from the Secretary of it except such matters as are of the fiscal kind, founded upon
                            facts & statements.
                        The Secretary of War has closed his notes, or draught, with a communication,
                            a declaration, and an invocation, which I had no intention of introducing, if such sentiments
                            could be avoided with that decent respect wch is due to such members of both houses as have
                            been uniform & steady in their Support of those measures of government which I have
                            thought the interest & welfare of this country required, and accordingly
                            recommended.
                        
                        The reasons which have operated a reluctance in my mind to touch on this
                            subject at the opening of the Session, are two—First, that it
                            might not be supposed it was introduced for the purpose of a complimentary notice of the
                            event, by those who might feel a disposition to offer it; and secondly, that it might not
                            embarrass others, who had rather be silent; much less put it in the power of a third set, to
                            oppose (if it should be attempted) sentiments of this sort, in the answer to the Speech.
                        These being my reasons—judge of their force. If they out weigh what may be
                            considered as indifference—slight—or disrespectful in me, towards the body to whom the
                            Address is made, let them prevail. If not, adopt in whole, or in part, or new model
                            altogether to your liking, the sentiments, or expressions of Mr McHenry.
                        Among the things noted in my Memorandums, & not to be found in the
                            enclosures is an intimation to this effect—viz. that from the best information I have been
                            able to obtain and from the best view I have of the general system of European Politics, and
                            of the state of matters in the Mediterranean in particular, our Commerce in that quarter
                            will always be upon a precarious establishment unless a protecting force is given to it. If
                            Congress in their investigation of the subject should coincide in this opinion, it will rest
                            with their wisdom to decide whether that trade, in particular, is of sufficient importance to
                            countervail the expence of its protection. How much beyond this to extend the view towards a
                            Navy, in the present uncertain State of our Fiscal concerns, merits consideration. My own
                            sentiments lead strongly to the means of Commencement.
                        
                        This last article in addition to the several matters contained in the
                            enclosures, and what will naturally flow from the texts mentioned in your letter, together
                            with a general reference to the proper Officers for estimates—Papers—&ca—alluded to
                            in the Speech will comprehend every thing that has occurred to me, as necessary to be
                            mentioned at the opening of the Session; and I would thank you
                            much for letting me have the whole as early in next week as your convenience will permit—at
                            any rate on Saturday; with your opinion on the propriety of giving Congress a full statement
                            relatively to the Situation of our affairs with France, as suggested in my letter of the
                                 instant. With Affectionate regard
                            I am always Yours
                        
                            Go: Washington
                        
                        
                            P.S. I was in the very Act of closing this letter when yours of
                                yesterday’s date came to hand—due consideration shall be given to the Contents of
                            it.
                        
                        
                    